 



Exhibit 10.10
GLOBAL EMPLOYMENT HOLDINGS, INC.
JOINDER AGREEMENT
          This Joinder Agreement to the Preferred Stock Securities Purchase
Agreement (“Joinder Agreement”), dated as of March 31, 2006 (the “Securities
Purchase Agreement”), by and among Global Employment Solutions, Inc. (the
“Company”) and the investors identified on the Schedule of Buyers attached
thereto (the “Buyers”), is entered into as of March 31, 2006 by Global
Employment Holdings, Inc. (“Holdings”), a Delaware corporation. Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in
the Securities Purchase Agreement.
          Holdings hereby represents, warrants, and certifies to, and agrees
with, the Buyers as follows:

  1.   Each of the representations and warranties set forth in Section 3 of the
Securities Purchase Agreement are as of the date hereof hereby true and correct
as if each reference to the Company contained in such representations and
warranties was a reference to Holdings.     2.   Holdings hereby assumes all
covenants and obligations of the Company set forth in the Securities Purchase
Agreement (including, without limitation, all indemnification obligations) as if
each obligation of the Company and each reference thereto contained elsewhere in
the Securities Purchase Agreement was an obligation of and a reference to
Holdings.     3.   In addition, Holdings represents and warrants to each of the
Buyers that:

          A. Authorization; Enforcement; Validity. Holdings has the requisite
power and authority to enter into and perform its obligations under this Joinder
Agreement and the Transaction Documents to which it is a party and to issue the
Securities in accordance with the terms thereof. The execution and delivery of
the Transaction Documents by Holdings and the consummation by Holdings of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Preferred Shares and the Warrants, the reservation for issuance
and the issuance of the Conversion Shares issuable upon conversion of the
Preferred Shares and the reservation for issuance and issuance of Warrant Shares
issuable upon exercise of the Warrants and (other than the Current Report on
Form 8-K required to be filed after Closing by Holdings pursuant to Section 4(h)
of the Securities Purchase Agreement, the Form D filing required to be made
following the Closing by Holdings with the SEC and the registration statement
and related state filings required by the Registration Rights Agreement) no
further filing, consent, or authorization is required by Holdings, its Board of
Directors or its stockholders. This Joinder Agreement and the Transaction
Documents to which Holdings is a party have been duly executed and delivered by
Holdings, and constitute the legal, valid and

 



--------------------------------------------------------------------------------



 



binding obligations of Holdings, enforceable against Holdings in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
          B. Issuance of Securities. The issuance of the Preferred Shares and
the Warrants are duly authorized and are free from all taxes, liens and charges
with respect to the issue thereof. As of the Closing, a number of shares of
Common Stock shall have been duly authorized and reserved for issuance which
equals 130% of the maximum number of shares Common Stock issuable upon
conversion of the Preferred Shares and issuable upon exercise of the Warrants.
Upon issuance or conversion in accordance with the Preferred Shares or exercise
in accordance with the Warrants, as the case may be, the Conversion Shares and
the Warrant Shares, respectively, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. The offer and issuance by
Holdings of the Securities is exempt from registration under the 1933 Act.
          C. No Conflicts. The execution, delivery and performance of this
Joinder Agreement and the Transaction Documents to which it is a party by
Holdings and the consummation by Holdings of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Preferred
Shares and the Warrants and reservation for issuance and issuance of the
Conversion Shares and the Warrant Shares) will not (i) result in a violation of
any certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of Holdings or any of its
Subsidiaries, any capital stock of Holdings or any of its Subsidiaries or bylaws
of Holdings or any of its Subsidiaries or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Holdings or any of its Subsidiaries is a party, or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
market or automated quotation system upon which the common equity of Holdings is
listed or quoted) that are applicable to Holdings or any of its Subsidiaries or
by which any property or asset of Holdings or any of its Subsidiaries is bound
or affected.
          D. Consents. Holdings is not required to obtain any consent,
authorization or order of, or make any filing (other than the filing with the
SEC of one or more Registration Statements in accordance with the requirements
of the Registration Rights Agreement) or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof. All consents, authorizations, orders, filings
and registrations that Holdings is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date, and
Holdings and its Subsidiaries are unaware of any facts or circumstances which
might prevent Holdings from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.

2



--------------------------------------------------------------------------------



 



          E. Dilutive Effect. Holdings understands and acknowledges that the
number of Conversion Shares issuable upon conversion of the Preferred Shares and
the Warrant Shares issuable upon exercise of the Warrants will increase in
certain circumstances. Holdings further acknowledges that its obligation to
issue Conversion Shares upon conversion of the Preferred Shares in accordance
with the Securities Purchase Agreement and the Preferred Shares and its
obligation to issue the Warrant Shares upon exercise of the Warrants in
accordance with the Securities Purchase Agreement and the Warrants is, in each
case, absolute and unconditional regardless of the dilutive effect, which may be
substantial, that such issuance may have on the ownership interests of other
stockholders of Holdings.
          F. Application of Takeover Protections; Rights Agreement. Holdings and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under Holdings’s Certificate of Incorporation, as
amended and restated and in effect on the date hereof (the “Certificate of
Incorporation”) or the laws of the jurisdiction of its formation or otherwise
which is or could become applicable to any Buyer as a result of the transactions
contemplated by the Securities Purchase Agreement, including, without
limitation, Holdings’s issuance of the Securities and any Buyer’s ownership of
the Securities. Holdings has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of Holdings.
          G. SEC Documents; Financial Statements. Since January 19, 2006,
Holdings has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”). Holdings has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
Holdings included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles
consistently applied (“GAAP”), during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of Holdings as of the dates thereof and
the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of Holdings to the
Buyers that is not included in the SEC Documents, including, without limitation,
information referred to in Section 2(d) of the Securities Purchase Agreement,
contains any untrue statement of a material

3



--------------------------------------------------------------------------------



 



fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.
          H. Conduct of Business; Regulatory Permits. Neither Holdings nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation or Bylaws or their organizational charter or certificate of
incorporation or bylaws, respectively. Neither Holdings nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to Holdings or its Subsidiaries, and
neither Holdings nor any of its Subsidiaries will conduct its business in
violation of any of the foregoing, except for possible violations which would
not, individually or in the aggregate, have a Material Adverse Effect. Holdings
and its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither Holdings nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
          I. Sarbanes-Oxley Act. Holdings is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
          J. Equity Capitalization. As of the date hereof and prior to issuance
of the Securities and the closing of the transactions contemplated by the Other
Financing: (i) the authorized capital stock of Holdings consists of
(a) 75,000,000 shares of Common Stock, $.0001 par value per share, of which
180,927.835 are issued and outstanding, and (b) 10,000,000 shares of preferred
stock, $.0001 par value per share, none of which is issued and outstanding or
reserved for issuance; (ii) there are no shares reserved for issuance pursuant
to any stock option and purchase plans and no shares are reserved for issuance
pursuant to securities (other than the Preferred Shares, the Warrants and the
Notes and warrants issued as part of the Other Financing) exercisable or
exchangeable for, or convertible into, shares of Common Stock; (iii) all of the
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable; (iv) none of Holdings’s share capital is subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by Holdings; (v) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any share capital of Holdings or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which Holdings or
any of its Subsidiaries is or may become bound to issue additional share capital
of Holdings or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
share capital of Holdings or any of its Subsidiaries; (vi) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of Holdings
or any of its Subsidiaries or by which Holdings or any of its Subsidiaries is or
may become bound (other than the Senior Indebtedness and Permitted
Indebtedness); (vii) there are no financing statements securing obligations in
any material

4



--------------------------------------------------------------------------------



 



amounts, either singly or in the aggregate, filed in connection with Holdings
other than in connection with the Senior Indebtedness; (viii) there are no
agreements or arrangements under which Holdings or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act;
(ix) there are no outstanding securities or instruments of Holdings or any of
its Subsidiaries that contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which Holdings
or any of its Subsidiaries is or may become bound to redeem a security of
Holdings or any of its Subsidiaries; (x) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (xi) Holdings does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement;
and (xii) Holdings and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of Holdings’s or its
Subsidiaries’ respective businesses and which, individually or in the aggregate,
do not or would not have a Material Adverse Effect. Holdings has furnished to
the Buyers true, correct and complete copies of Holdings’s Certificate of
Incorporation, and Holdings’s Bylaws, as amended and as in effect on the date
hereof (the “Bylaws”). Holdings has no securities convertible into, or
exercisable or exchangeable for, shares of Common Stock.
          K. Post-Closing Capitalization. Assuming the payment of the Special
Dividend, the Required Repayments and the Management Payments, Holdings’s
capitalization and contingent liabilities shall be substantially identical to
that set forth on Exhibit N to the Securities Purchase Agreement, after giving
effect to the Share Purchase, the Required Repayments, the Merger, the Special
Dividends, the Management Payments, the increase in Senior Indebtedness as
contemplated in Exhibit J to the Securities Purchase Agreement and the Other
Financing.
          L. Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of
Holdings, threatened against or affecting Holdings, the Common Stock or any of
Holdings’s Subsidiaries or any of Holdings’s or its Subsidiaries’ officers or
directors, other than as disclosed in the Securities Purchase Agreement.
          M. Manipulation of Price. Holdings has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of Holdings to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of Holdings.
          N. Disclosure. Holdings confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. Holdings understands and confirms
that each of the Buyers will rely on the foregoing representations in effecting
transactions in securities of Holdings. All disclosure provided to the Buyers
regarding Holdings, its business and the transactions contemplated pursuant to
the Securities Purchase Agreement, including this Joinder Agreement, and the
Schedules to the Securities Purchase Agreement, furnished by or on behalf of
Holdings, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact

5



--------------------------------------------------------------------------------



 



necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by Holdings during the 12 months preceding the date of the Securities
Purchase Agreement did not at the time of release contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading. No event or
circumstance has occurred or information exists with respect to Holdings or any
of its Subsidiaries or its or their business, properties, prospects, operations
or financial conditions, which, under applicable law, rule or regulation,
requires public disclosure or announcement by Holdings but which has not been so
publicly announced or disclosed.
     4. In addition, Holdings covenants to each of the Buyers that:
          A. Form D and Blue Sky. Holdings shall file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing. Holdings shall have taken such action, on
or before the Closing Date (should the Company have not already taken such
action), as Holdings shall reasonably determine is necessary in order to obtain
an exemption for or to qualify the Securities for sale to the Buyers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date. Holdings shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.
          B. Use of Proceeds. Holdings will use the proceeds from the sale of
the Securities solely as permitted by the Securities Purchase Agreement.
          C. Financial Information. (i) Holdings shall send the following to
each Investor during the Reporting Period unless the following are filed with
the SEC through EDGAR and are available to the public through the EDGAR system,
within one Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K or 10-KSB, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) on the same day as the release thereof, facsimile
copies of all press releases issued by Holdings, the Company or any of its
Subsidiaries, and (iii) copies of any notices and other information made
available or given to the stockholders of Holdings or the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.
          D. Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York time, on the first Business Day following the Closing
Date, Holdings shall file a press release (the “Press Release”) describing the
material terms of the transactions contemplated by the Transaction Documents. On
or before 8:30 a.m., New York time, the second Business Day following the
Closing Date, Holdings shall file a Current Report on Form 8-K describing the
terms of the terms of the transactions contemplated by the Transaction
Documents, in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without

6



--------------------------------------------------------------------------------



 



limitation, this Agreement (and all schedules to this Agreement), the
Certificate of Designation, the form of Warrant, the Registration Rights
Agreement and the Security Documents) as exhibits to such filing (including all
attachments, the “8-K Filing”). From and after the issuance of the Press
Release, no Buyer shall be in possession of any material, nonpublic information
received from the Company, Holdings, any of its Subsidiaries or any of their
respective officers, directors, employees or agents, that is not disclosed in
the Press Release. Holdings and each of its Subsidiaries and their respective
officers, directors, employees and agents, shall not provide any Buyer with any
material, nonpublic information regarding the Company, Holdings or any of their
Subsidiaries from and after the issuance of the Press Release without the
express written consent of such Buyer. In the event of a breach of the foregoing
covenant by Holdings, any of its Subsidiaries, or any of their respective
officers, directors, employees and agents, in addition to any other remedy
provided herein or in the Transaction Documents, a Buyer shall have the right to
make a public disclosure, in the form of a press release, public advertisement
or otherwise, of such material, nonpublic information without the prior approval
by Holdings, its Subsidiaries, or any of their respective officers, directors,
employees or agents. No Buyer shall have any liability to Holdings, its
Subsidiaries, or any of their respective officers, directors, employees,
stockholders or agents for any such disclosure. Subject to the foregoing,
neither the Company, Holdings, nor any Buyer shall issue any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, that Holdings shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the holders of 66-2/3 of
the outstanding shares of Series A Preferred Stock shall be consulted by
Holdings in connection with and given an opportunity to review and comment on
any such press release or other public disclosure prior to its release).
Notwithstanding the foregoing, Holdings shall not publicly disclose the name of
any Buyer, or include the name of any Buyer in any filing with the SEC or any
regulatory agency or Principal Market, without the prior written consent of such
Buyer, except (i) for disclosure thereof in the 8-K Filing or Registration
Statement or (ii) as required by law, the regulations of the stock exchange or
automatic quotation system upon which Holdings’s shares of Common Stock are then
traded or any order of any court or other governmental agency, in which case
Holdings shall provide such Buyer with prior notice of such disclosure and the
opportunity to review and comment on such disclosure.
          E. Additional Preferred Shares; Variable Securities; Dilutive
Issuances. So long as any Buyer beneficially owns any Securities, Holdings shall
not issue any Preferred Shares other than to the Buyers as contemplated hereby
and Holdings shall not issue any other securities that would cause a breach of
the terms of the Preferred Shares contained in the Certificate of Designation.
For long as any Preferred Shares or Warrants remain outstanding, Holdings shall
not, in any manner, issue or sell any rights, warrants or options to subscribe
for or purchase Common Stock or directly or indirectly convertible into or
exchangeable or exercisable for Common Stock at a price which varies or may vary
with the market price of the Common Stock, including by way of one or more
reset(s) to any fixed price unless the conversion, exchange or exercise price of
any such security cannot be less than the then applicable Conversion Price (as
defined in the Certificate of Designation) with respect to the Common Stock into
which any Preferred Share is convertible or the then applicable Exercise Price
(as defined in the Warrants) with respect to the Common Stock into which any
Warrant is exercisable. For so long as any

7



--------------------------------------------------------------------------------



 



Preferred Shares or Warrants remain outstanding, Holdings shall not, in any
manner, enter into or affect any Dilutive Issuance (as defined in the
Certificate of Designation) if the effect of such Dilutive Issuance is to cause
Holdings to be required to issue upon conversion of any Preferred Share or
exercise of any Warrant any shares of Common Stock in excess of that number of
shares of Common Stock which Holdings may issue upon conversion of the Preferred
Shares and exercise of the Warrants without breaching Holdings’s obligations
under the rules or regulations of the National Association of Securities
Dealers, Inc.’s OTC Bulletin Board (the “Principal Market”) or the stock
exchange or automated quotation system upon which Holdings’s shares of Common
Stock are traded, including, without limitation, any and all discounted issuance
rules, if applicable.
          F. Corporate Existence. So long as any Buyer beneficially owns any
Securities, Holdings shall not be party to any Fundamental Transaction (as
defined in the Certificate of Designation) unless Holdings is in compliance with
the applicable provisions governing Fundamental Transactions set forth in the
Certificate of Designation and the Warrants.
          G. Reservation of Shares. Holdings shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance, after
the Closing Date, 130% of the number of shares of Common Stock issuable upon
conversion of all of the Preferred Shares and shares of Common Stock issuable
upon exercise of the Warrants.
          H. Conduct of Business. The business of Holdings, the Company and
their Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
          I. Holding Period. For the purposes of Rule 144, Holdings
acknowledges, based on current securities laws, that the holding period of the
Conversion Shares may be tacked onto the holding period of the Preferred Shares
and the holding period of the Warrant Shares may be tacked onto the holding
period of the Warrants (in the case of Cashless Exercise (as defined in the
Warrants)) and Holdings agrees not to take a position contrary to this
Section I.
          J. Additional Issuances of Securities.

  (1)   For purposes of this section, the following definitions shall apply.

  a.   “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.     b.   “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.     c.   “Common
Stock Equivalents” means, collectively, Options and Convertible Securities.

  (2)   From the date hereof until the date that is 180 Trading Days (as defined
in the Certificate of Designation) following the Effective Date (as defined in
the Registration Rights Agreement), as such date may be extended by one Trading

8



--------------------------------------------------------------------------------



 



      Day for each Trading Day following the Effective Date on which the Equity
Conditions (as defined in the Certificate of Designation) are not satisfied (the
“Trigger Date”), Holdings will not, directly or indirectly, offer, sell, grant
any option to purchase, or otherwise dispose of (or announce any offer, sale,
grant or any option to purchase or other disposition of) any of its or its
Subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a “Subsequent Placement”) without the prior written approval of
the holders of 66-2/3% of the aggregate outstanding shares of Series A Preferred
Stock.     (3)   From the Trigger Date until the two year anniversary of the
Closing Date, Holdings shall not, directly or indirectly, effect any Subsequent
Placement unless Holdings shall have first complied with this Section
4(J)(2)(c).

  a.   Holdings shall deliver to each Buyer a written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the persons or entities (if known) to
which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (z) offer to issue and sell to or exchange with such Buyers a pro
rata portion of 50% of the Offered Securities (a) based on such Buyer’s pro rata
portion of the outstanding Preferred Shares purchased pursuant to the Securities
Purchase Agreement (the “Basic Amount”), and (b) with respect to each Buyer that
elects to purchase its Basic Amount, any additional portion of the Offered
Securities attributable to the Basic Amounts of other Buyers as such Buyer shall
indicate it will purchase or acquire should the other Buyers subscribe for less
than their Basic Amounts (the “Undersubscription Amount”).     b.   To accept an
Offer, in whole or in part, such Buyer must deliver a written notice to Holdings
prior to the end of the 10th Business Day after such Buyer’s receipt of the
Offer Notice (the “Offer Period”), setting forth the portion of such Buyer’s
Basic Amount that such Buyer elects to purchase and, if such Buyer shall elect
to purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Buyer elects to purchase (in either case, the “Notice of Acceptance”). If
the Basic Amounts subscribed for by all Buyers are less than the total of all of
the Basic Amounts, then each Buyer who has set forth an Undersubscription Amount
in its Notice of Acceptance shall be entitled to purchase, in addition to the
Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, that if the Undersubscription Amounts subscribed for
exceed the difference between the total of all the Basic Amounts and the Basic
Amounts subscribed for (the “Available Undersubscription Amount”), each Buyer
who

9



--------------------------------------------------------------------------------



 



      has subscribed for any Undersubscription Amount shall be entitled to
purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Buyer bears to the total Basic Amounts of all Buyers that
have subscribed for Undersubscription Amounts, subject to rounding by Holdings
to the extent its deems reasonably necessary, which process shall be repeated
until the Buyers shall have had the opportunity to subscribe for any remaining
Undersubscription Amount.     c.   Holdings shall have 10 Business Days from the
expiration of the Offer Period above to offer, issue, sell or exchange all or
any part of such Offered Securities as to which a Notice of Acceptance has not
been given by the Buyers (the “Refused Securities”), but only to the offerees
described in the Offer Notice (if so described therein) and only upon terms and
conditions (including, without limitation, unit prices and interest rates) that
are not more favorable to the acquiring person or persons or less favorable to
Holdings than those set forth in the Offer Notice.     d.   In the event
Holdings shall propose to sell less than all the Refused Securities (any such
sale to be in the manner and on the terms specified in Section 4(J)(2)(c)
above), then each Buyer may, at its sole option and in its sole discretion,
reduce the number or amount of the Offered Securities specified in its Notice of
Acceptance to an amount that shall be not less than the number or amount of the
Offered Securities that such Buyer elected to purchase pursuant to Section
4(J)(2)(c) above multiplied by a fraction, (i) the numerator of which shall be
the number or amount of Offered Securities Holdings actually proposes to issue,
sell or exchange (including Offered Securities to be issued or sold to Buyers
pursuant to Section 4(J)(2)(c) above prior to such reduction) and (ii) the
denominator of which shall be the original amount of the Offered Securities. In
the event that any Buyer so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, Holdings may not issue, sell
or exchange more than the reduced number or amount of the Offered Securities
unless and until such securities have again been offered to the Buyers in
accordance with Section 4(J)(2)(c) above.     e.   Upon the closing of the
issuance, sale or exchange of all or less than all of the Refused Securities,
the Buyers shall acquire from Holdings, and Holdings shall issue to the Buyers,
the number or amount of Offered Securities specified in the Notices of
Acceptance, as reduced pursuant to Section 4(J)(2)(c) above if the Buyers have
so elected, upon the terms and conditions specified in the Offer. The purchase
by the Buyers of any Offered Securities is subject in all cases to the
preparation, execution and delivery by Holdings and the Buyers of a purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to the Buyers and their respective counsel.     f.   Any Offered
Securities not acquired by the Buyers or other persons in accordance with
Section 4(J)(2)(c) above may not be issued, sold or exchanged until they are

10



--------------------------------------------------------------------------------



 



      again offered to the Buyers under the procedures specified in the
Securities Purchase Agreement.

          K. Reporting Status. Until the date on which the Investors (as defined
in the Registration Rights Agreement) shall have sold all the Conversion Shares
and Warrant Shares and none of the Preferred Shares or Warrants is outstanding
(the “Reporting Period”), Holdings shall use every reasonable effort to timely
file all reports required to be filed with the SEC pursuant to the 1934 Act, and
Holdings shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would otherwise permit such termination.
          L. OTC Bulletin Board. Holdings shall use best efforts to cooperate in
Rodman & Renshaw, LLC’s application to cause the Common Stock to become
designated for quotation on the Principal Market as soon as practicable
following the Closing Date and thereafter to comply with the rules of the
Principal Market. If the Common Stock is not designated for quotation on the
Principal Market by the 10th Business Day after the earlier to occur of the
Effective Date (as defined in the Registration Rights Agreement) or the
applicable Effectiveness Deadline (such date, the “OTC Deadline”), then, as
partial relief for the damages to any holder by reason of any such delay in or
reduction of its ability to sell the underlying shares of Common Stock (which
remedy shall not be exclusive of any other remedies available at law or in
equity), Holdings shall pay to each Investor (as such term is defined in the
Registration Rights Agreement) an amount in cash equal to (i) 1.0% of the
aggregate Face Amount (as such term is defined in the Certificate of
Designation) of such Investor’s shares of Series A Preferred Stock on the day of
the OTC Deadline and (ii) 2.0% of the aggregate Face Amount of such Investor’s
shares of Series A Preferred Stock on every 30th day after the day of the OTC
Deadline (prorated for periods totaling less than 30 days) until the Common
Stock is designated for quotation on the Principal Market. The payments to which
an Investor shall be entitled pursuant to this Section 4L are referred to herein
as “OTC Delay Payments”. OTC Delay Payments shall be paid on the earlier of
(x) the dates set forth above and (y) the third Business Day after the first day
that the Common Stock is designated for quotation on the Principal Market. In
the event Holdings fails to make OTC Delay Payments in a timely manner, such OTC
Delay Payments shall bear interest at the rate of 2.0% per month (prorated for
partial months) until paid in full. Notwithstanding anything herein or in the
Registration Rights Agreement to the contrary, (i) no OTC Delay Payments shall
be due and payable with respect to the Warrants or the Warrant Shares and
(ii) in no event shall the aggregate amount of OTC Delay Payments payable to any
Investor, together with any Registration Delay Payments payable to such
Investor, in each case solely as to which the encurance thereof is outside of
the control of Holdings, exceed, in the aggregate 10% of the aggregate Face
Amount of such Investor’s shares of Series A Preferred Stock.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Global Employment Holdings, Inc. has executed this Joinder
Agreement on the date first written above.

                  GLOBAL EMPLOYMENT HOLDINGS, INC.    
 
           
 
  By:   /s/ HOWARD BRILL
 
Name: Howard Brill    
 
      Title: President and Chief Executive Officer    

 